Judgment unanimously modified as an exercise of discretion and as modified affirmed with costs to plaintiff, in accordance with the following memorandum: In our judgment, plaintiff should be awarded maintenance in the amount of $100 a week for three years, commencing June 1, 1987, the date of the service of the summons with notice of request for maintenance (see, Domestic Relations Law § 236 [B] [6] [a]). The trial court found that plaintiff was minimally supporting herself and, on completion of a three-year course leading to certification as a travel agent, would be able to support herself in the future. In view of the great disparity in the incomes of the parties, the long *1202duration of the marriage, and the present limited earning capacity of plaintiff, it is appropriate that defendant pay maintenance to plaintiff as indicated.
We see no reason to upset the trial court’s determination to award physical custody of the children to defendant, or its determination in dividing the marital property. Finally, we reject defendant’s argument on his cross appeal that plaintiff should have been required to contribute toward the support of the children. (Appeals from judgment of Supreme Court, Ontario County, Boehm, J.—divorce.) Present—Denman, J. P., Boomer, Pine, Davis and Lowery, JJ.)